Citation Nr: 9900211	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for service-connected 
anterior tibia fracture with traumatic/degenerative joint 
disease, postoperative, left ankle, with fusion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to December 
1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a June 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  The veteran currently resides 
within the jurisdiction of the Cheyenne, Wyoming RO.

By decision of June 1992, the RO granted service connection 
for the veterans left ankle disability, assigned a 10 
percent disability evaluation, and denied entitlement to 
service connection for asthma, breathing problems, seasonal 
dyspnea, and allergies.  The veteran filed a timely notice of 
disagreement (NOD) with regard to these issues in June 1992 
and perfected his appeal in July 1993.  The veteran provided 
sworn testimony at an RO hearing in November 1992 and the 
Hearing Officer denied entitlement to an increased evaluation 
for service-connected left ankle disability and service-
connection for asthma and breathing problems.  The case was 
subsequently forwarded to the Board for review.  In December 
1996, the Board remanded the case for further development.  
The veteran underwent April 1997 VA consultation examinations 
for his left ankle disability and asthma and breathing 
complaints.  The veteran was subsequently granted service 
connection for bronchial asthma and a noncompensable 
evaluation was assigned.  The veterans 20 percent disability 
rating for his service-connected left ankle disability was 
continued.  In its June 1998 notification letter to the 
veteran, the RO stated that the grant of service connection 
for bronchial asthma was considered a full grant of the 
benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  If the veteran desires to challenge 
the disability rating assigned, he is required to file a 
timely notice of disagreement with the June 1998 rating 
decision or alternatively, a claim for entitlement to an 
increased disability rating.  The veteran has not indicated 
that he desires the appeal to continue and as such the only 
issue before the Board at this time is the issue stated upon 
the title page of this decision. 


CONTENTIONS OF VETERAN ON APPEAL

The veteran maintains that his service-connected left ankle 
disability has increased in severity and, as such, requires a 
disability rating higher than 20 percent.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for left ankle disability. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's left ankle exhibits solid arthrodesis with 
slight plantar flexion with no appreciable varus, valgus or 
flexion/extension, or internal rotation/external rotation.




CONCLUSION OF LAW

The schedular criteria for an increased evaluation for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 
5270 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veterans service-connected 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
ratings are based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The veteran filed his original claim for service connection 
for left ankle disability in December 1991.  In March 1992, 
the veteran underwent a VA joints examination.  The veteran 
reported that in July 1988, he stepped off of a curb and 
broke his left ankle.  X-rays revealed an anterior tibial 
plateau fracture.  Surgery was performed for an open 
reduction of the fracture.  After some of the internal screws 
became loose, the veteran underwent a second surgery for 
removal of the screws.  He reported few problems before the 
second surgery, but complained that after the second surgery 
he had considerable limitation of motion and was in constant 
pain.  He reported that he was unable to run and the 
residuals limited his walking.  

Upon examination, the examiner noted a slight limp on the 
left.  The examiner noted moderate swelling over the left 
ankle and minimal tenderness to palpation over the lateral 
aspect of the left ankle.  Plantar flexion of the left ankle 
was limited to 40 degrees and dorsiflexion was to 5 degrees.  
The veteran was unable to walk on his toes and heels without 
pain in the left ankle.  The examiners impression was post-
surgical internal fixation of the left ankle with moderate 
residuals.

In a June 1992 rating action, the RO granted service 
connection for anterior tibia fracture, with 
traumatic/degenerative joint disease left ankle, 
postoperative and assigned a 10 percent disability 
evaluation.  The veteran disagreed with the level of 
evaluation and filed a timely notice of disagreement (NOD) in 
June 1992.

During his November 1992 RO hearing, the veteran testified 
that he could walk one mile without difficulty.  He described 
his left ankle pain as dull and constant.  He stated that he 
had not been provided a brace for his ankle but occasionally 
wore an ace bandage around his ankle for relief.  He 
testified that he took aspirin, soaked his foot, and elevated 
his foot to alleviate his left ankle pain.  He stated that he 
had not lost any time from his present job but had quit an 
earlier job due to his left ankle pain.  He reported 
increased swelling after exertion.  

In May 1993, the Hearing Officer denied entitlement to an 
increased evaluation for service-connected left ankle 
disability.  The veteran perfected his appeal in July 1993. 

In September 1993, the veteran underwent VA examination.  He 
complained of constant left ankle pain that was both dull and 
sharp.  He reported that his ankle would give out at 
different times and that he had difficulty standing on his 
ankle.  The examiner noted that the left ankle was swollen 
laterally.  The veteran was able to dorsiflex to 10 degrees 
and plantar flex to 12 degrees.  He was able to evert it 
10 degrees and invert it 10 degrees.  He exhibited a negative 
anterior drawer and had a 10-centimeter scar laterally over 
the lateral malleolus.  The examiner noted tenderness around 
the scar and over the deltoid ligament and it seemed to be 
somewhat weakened.  X-rays revealed osteoarthritis at the 
left ankle.  The examiners assessment was status-post 
surgical repair of a fracture and screw removal with 
degenerative joint changes and some laxity of the supportive 
ligaments of the ankle. 

Additional VA hospitalization and outpatient treatment 
records from October 1992 to February 1996 reveal treatment 
for left ankle complaints and a left ankle fusion in November 
1993.

In a January 1994 rating action, the RO granted an increased 
evaluation for service-connected left ankle disability to 20 
percent disabling.  The Board notes that the highest 
evaluation that the veteran may receive under Diagnostic Code 
5270 of the VA's Rating Schedule, is 40 percent.  Pursuant to 
AB v. Brown, 6 Vet. App. 35 (1993), the Board is required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus consider all 
potentially applicable disability rating levels. 

The case was subsequently forwarded to the Board.  In 
December 1996, the Board remanded the case for further 
evidentiary development.

In April 1997, the veteran underwent an orthopedic 
consultation examination for VA purposes.  The veteran 
reiterated his left ankle disability history and the examiner 
noted that the claims file was available for review.  The 
veteran reported that he did not take any daily medications 
for his left ankle pain.  He reported some intermittent pain 
in the left ankle graded as a one or two on a scale of ten.  
He stated that the pain was not too bad.  He reported 
daily pain and intermittent swelling if he was on his feet 
for extended periods of time.  He stated that he could walk 
two miles and stand on his feet for six to seven hours.  He 
had no difficulty or limitation sitting or driving.  He 
reported that he was no longer able to jog or run or get into  
certain positions because of lack of motion in his ankle.  He 
reported that he was presently working as a cashier at a gas 
station and did not experience any difficulties performing 
his job duties.

Examination of the left ankle showed the calf, ankle, and 
foot to be warm and well perfused.  An eleven-centimeter long 
surgical scar over the lateral aspect of the ankle and distal 
calf was noted.  The veteran had a palpable dorsalis pedis 
pulse.  He had a normal skin turgor, tone, and temperature.  
Examination of the foot showed no abnormal callosities on the 
plantar surface.  He had no subluxation of the metatarsal 
fatpad and no structural deformities of the toes, including 
hallux valgus/varus, or hammertoes, or crossover toes.  Range 
of motion of the left tibiotalar joint was zero.  The veteran 
had a surgical arthrodesis and the ankle was fixed in 5 
degrees of plantar flexion in neutral varus/valgus, and 
neutral internal rotation/external rotation.  The veteran had 
slightly diminished subtalar range of motion compare to the 
right extremity.  Eversion was 12 degrees; inversion was 25 
degrees; and this corresponded to eversion of 18 degrees and 
inversion of 30 degrees on the right.  The veteran had no 
limitation of knee or hip range of motion on either the left 
or the right lower extremities.  Evaluation of the veterans 
gait revealed a slight limp and the Trendelenburg test was 
negative.  The veteran had prolonged stance on the left side 
and a slight lurch during stance on the left side.  Swing 
phase was normal.  The examiners diagnoses was of left 
ankle arthrodesis (fusion of the tibiofibular joint).

The examiner commented that it was to a reasonable degree 
of medical certainty that the arthrodesis of the left ankle 
and its resulting functional limitations were a direct result 
of the intra-articular fracture of the left distal tibia that 
the veteran suffered while in service.  The examiner stated 
that it was his opinion that the veteran did not have 
additional limitation of function of the left ankle because 
of associated weakness or pain.  He noted that the veterans 
prognosis was good and stated that the veteran had reached 
maximum medical improvement.  The examiner concluded that the 
veteran had a solid arthrodesis of the left ankle in slight 
plantar flexion with no appreciable varus, valgus, or 
flexion/extension, or internal rotation/external rotation.  

Diagnostic Code 5270 provides a 20 percent rating for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  A 30 percent rating is assigned for ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between zero degrees and 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The 
Rating Schedule also provides that malunion of the os calcis 
or astragalus with moderate deformity warrants a 10 percent 
evaluation and malunion of the os calcis or astragalus with 
marked deformity warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5273.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the left ankle disability.  The Board has found 
nothing in the historical record, which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  As the report of the April 1997 rating 
decision represents the most recent and most comprehensive 
description of the veterans currently-shown left ankle 
impairment, the contents of the report provide a solid basis 
for rating the left ankle disability.

To summarize, the Board has considered the lay statements and 
hearing testimony describing the symptoms of the left ankle 
disability and in this regard, lay statements and hearing 
testimony are considered to be competent evidence when 
describing symptoms of the diseases or disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, this 
evidence must be viewed in conjunction with the medical 
evidence of record.  As previously set forth, in order to be 
entitled to a higher rating, the ankle would have to be 
ankylosed, or frozen at a more unfavorable angle.

After careful consideration of the veteran's contentions and 
the medical evidence of record, the Board is unable to find 
that an increased evaluation is merited for the veteran's 
left ankle disability.  The medical evidence plainly shows 
that the veterans left ankle is fixed in a position with 
5 degrees of plantar flexion in neutral varus/valgus, and 
neutral rotation.  The April 1997 examiner noted that the 
veteran did not have additional limitation of function of his 
left ankle because of associated weakness and pain.  He 
opined that the veteran was at maximum medical improvement.  
Therefore, an increased evaluation under the appropriate 
rating code is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.

The Board is satisfied that the report of the current VA 
examination adequately portrays the absence of any functional 
loss due to pain, as well as, the degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination, as required by 38 C.F.R. §§ 4.40, 4.45.  
Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the assignment of a 
disability rating higher than 20 percent for left ankle 
disability.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
left ankle disability more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.  The appeal 
must be denied.


ORDER

An increased evaluation for left ankle disability is denied.



		
	H. J. Harter 
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
